 III the Matter Of MAGNESIUM CASTING COMPANY, EMPLOYERandEARLC.MERCER, ET AL., EMPLOYEES, PETITIONERSandUNITED STEEL-WORKERS OF AMERICA, C. I. 0., UNIONCase No.1-RD-3.Decided February 19, 1948Mr. Herman Leventhal,of Boston,Mass., for the Employer.Mr. DanielJ. Baker,of Jamaica Plain,Mass., for the Petitioners.3Ir. Fredericks Cohen,of Boston,Mass., for the Union.DECISIONANDDIRECTION OF ELECTIONUpon a petition for decertification duly filed, hearing in this casewas held at Boston, Massachusetts, on November 14, 1947, before LeoJ.Halloran, hearing officer.'The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed 2Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERMagnesium Casting Company is a Massachusetts corporation en-gaged in the manufacture of die castings at its plant in Hyde Park,Massachusetts.During the 6-month period ending June 30, 1947, theEmployer purchased raw materials valued in excess of $50,000, more1Puisuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athree-man panel consisting of the undersigned Board Members [Houston,Reynolds, andGray].2The hearing officer excluded evidence tendered by the Union,and rejected its offer ofproof,relating to the Union's contention that the instant petition was instigated by theEmployer and that the supporting signatures of its employees were obtained through intimi-dation by the Employer during working hours and on the plant premisesThe bearingofficer also denied the Union's request that the Board's records pertaining to a charge Sledby the Union against the Employer on December 16, 1947,which was dismissed on June19, 1947, be incorporated in the record herein.All the foregoing rulings by the hearingofficer are in accord with our customary policy of excluding from a iepresentation easeany evidence of unfair labor practicesMatter of Dominant, Inc., 74N. L.R. B. 85; andMatter of Dayton,Price&Company,Ltd., 73 NL R.B. 149.76 N. L.R. B., No 38.251 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan 80 percent of which was received from points outside the State.During the same period the Employer manufactured finished productsvalued in excess of $350,000, approximately 95 percent of which wasultimately shipped to points outside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the Act.H. THE PARTIES INVOLVEDThe Petitioners, Earl C. Mercer, Francis T. O'Rourke, and Daniel J.Baker, employees of the Employer, assert that the Union is no longerthe representative of the employees as defined in Section 9 (a) of theamended Act.The Union, a labor organization affiliated with the Congress ofIndustrial Organizations, was established on August 30, 1946, in CaseNo. 1-R-3249, pursuant to a consent election, as the exclusive bargain-ing representative of the Employer's employees.III.THE QUESTION CONCERNING REPRESENTATIONOn August 30, 1946, following the consent election noted above,the union became the exclusive bargaining representative of the Em-ployer's production and maintenance workers.The Employer and theUnion did not thereafter enter into any bargaining contract.OnSeptember 16, 1947, the Petitioners filed the instant petition.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find that all production and maintenance employees at the Em-ployer's Hyde Park, Massachusetts, plant, excluding office and clericalemployees, executives, and all supervisors, guards, and professionalemployees, as defined in the amended Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section9 (b) of the Act.3V. THE DETERMINATION OF REPRESENTATIVESThe Unioncontendsthat inasmuchas the sizeof the unithas de-clined to about one-third of its size at the time of the consent election 4$ This is virtually the unit for which the Union was certified as bargaining representa-tive.The description has been changed slightly to conform with the provisions of theamended Act.* Two hundred and twenty-seven were eligible to vote in the election;at the time of thehearing there were only about 80 employees in the unit. MAGNESIUM CASTING COMPANY253it would be contrary to our policy to order an election at this time.Wedo not agree.We do not direct an immediate election iji an expandingor contracting unit where the current complement of the unit is notrepresentative of the expected complement.However, in the instantcase, there is no evidence that the Employer expects to make any ma-terial change in the present size or composition of the unit.On thecontrary, all the available evidence is to the effect that the unit has beenstabilized at its present level.The Union's objection to an election onthis ground is, accordingly, overruled.In the election which we shall direct, we shall, for reasons statedin an earlier proceeding,5 place the name of the Union on the ballot,although it has not complied with the registration and filing require-ments of the Act, as amended.Under our policy, the Union wouldbe certified if it wins the election,providedthat at that time it is incompliance with Section 9 (f) and (h) of the Act.Absent suchcompliance, the Board would only certify the arithmetical results ofthe election.'DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Magnesium Casting Company,Hyde Park, Massachusetts, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the First Region, and subject to Sections 203.61and 203.62 of National Labor Relations Board Rules and Regula-tions-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on vacation or temporarily laid off, but excluding those employeeswho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, and also exclud-ing employees on strike who are not entitled to reinstatement, todetermine whether or not they desire to be represented by UnitedSteelworkers of America, C. I. 0., for the purposes of collectivebargaining.Matter of Harris Foundry & Machine Company,76 N. L.R. B. 118.6Matter of Harris Foundry & Machine Company,supra.